Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims

Claims 1-4, 6-11, 13-17 and 19-21 have been amended and are hereby entered.
Claims 5, 12 and 18 were cancelled.
Claims 1-4, 6-11, 13-17 and 19-21 are pending and have been examined. 
This action is made FINAL.
Response to Arguments
Applicant's arguments filed August 17, 2022 have been fully considered but they are not persuasive.
Amendments regarding to 112(b) rejection have been entered. Therefore, this particular rejection has been withdrawn due to the applicant's amendments.
Regarding to the applicant's arguments of the patent eligibility under 35 U.S.C. § 101, on pages 15-18, in which independent claims set 1, 8 and 15 and its pending claims recite the abstract idea of a certain method of organizing human activity under “Commercial interactions or legal interactions” (Step 2A-Prong 1), and additional elements that integrates the judicial exception into a practical application (Step 2A-Prong 2) under the improvement in the functioning of a computer, or an improvement to other technology or technical field, the applicant’s arguments are not persuasive and the examiner respectfully disagrees for the following reasons: 
For Step 2A-Prong 1 starting in p. 15: The applicant argues that the following new limitations recited in the amended claim set 1, 8 and 15 and its features “are not "directed to" an abstract idea and therefore are not excluded fron1 patent eligibility under Step 2A Prong 1” which is because these claims are directed to “a system that improves the processing efficiency of the RP A by restricting the processing of the task to only tasks that are triggered by documents that have validated contents”. However, this is not how an examiner concludes that the claimed invention and its pending claims are part of an abstract idea in the first place. The pending claims were analyzed and “evaluated after determining what [the] applicant has invented by reviewing the entire application disclosure and construing the claims in accordance with their broadest reasonable interpretation (BRI)” for Step 2A-Prong 2 (See MPEP § 2106, subsection II, for more information about the importance of understanding what the applicant has invented, and MPEP § 2111 for more information about the BRI). Thus, it was still considered that the amended claims and its limitation steps as a whole and individually were directed to “Commercial interactions or legal interactions”. Because these steps are involving legal obligations of reporting validated content (e.g. purchase orders or invoices) to fulfill procurement functions (such as validating their personal information) with clients that are bound by a sales contract or agreement with the business. As for the “improvement” of “restricting processing tasks within a Robotic Processing Automation (RPA) when triggered by documents that have validated content”, this is not particularly analyzed in Prong 1, but later in Prong 2 which is analyzed in light of the claims’ additional elements to integrate the judicial exception or abstract idea into a practical application of the exception. Thus, their additional elements and its claims “application or use of the judicial exception” must “meaningfully limit the claim by going beyond generally linking the use of the judicial exception to a particular technological environment, and thus transforms a claim into patent-eligible subject matter” (see MPEP 2106.04(d)(2)).

For Step 2A-Prong 2 starting in p. 16: The applicant argues that the claims include other additional elements that integrate the alleged judicial exception into a practical application such as “improving the functionality of a computer”. Specifically, the functions of the new step limitations in claims 1, 8 and 15 for the collection of data (e.g. purchase orders and invoice data) from “business users” utilizing RPA to perform procurement “tasks” in response to the validation of “business user data” with “less oversight by an administrator/administrator user” is further describing the abstract idea by applying computer aided hardware. In other words, the abstract idea described in independent claims 1, 8 and 15 and its additional elements, while also evaluating claims 3, 10 and 17 (a memory; a portal; (from claim 1) a communication interface; a processor; business system (from claim 1 and 8) non-transitory computer readable medium (from claim 15) and an orchestrator software (from claims 3, 10 and 17)), were implemented with computer’s software and hardware, which were merely used as a tool (or its “applying it” to a generic computer) to perform an the process of collecting “business user data” and performing “tasks” utilized with RPA to improve “efficiency of robotic processing automation (RPA) of a document” while “securing a computer network by restricting access to a webpage to only users with a limited use token” as argued by the applicant. Thus, these limitations do not serve to improve technology or the “RPA” technology areas (See MPEP § 2106.05(f)). Meaning that the computer functioning is not being improved as there isn’t an improvement without referencing to what is well-understood, routine, conventional activity (e.g. implementing the use of ordinary capacity for executing software program instructions or other tasks (e.g., to receive, store, or transmit data)) or the limitation steps are recited in a very general or broadly manner that is a “bare assertion of an the improvement [that] would be apparent to one of ordinary skill in the art” when comparing them to its specifications (See MPEP 2106.04(d)(1)). Thus, this claimed invention in its entirety, is focused on the result of its application, which merely outputs an analysis from the gathered data and no other significant steps would amount more than the judicial exception or abstract idea to be eligible at Step 2A-Prong 2. Finally, and for the same reasons the claimed invention also does not provide an “inventive concept” which “can be found in the non-conventional and non-generic arrangement of components that are individually well-known and conventional”, failing Step 2B as well (See MPEP 2106.05). 

Thus, the examiner respectfully disagrees, and maintains 35 USC § 101 rejection for these pending claims.

Regarding to the applicant's arguments of rejection under 35 USC § 103 for the independent claims set 1, 8 and 15 and their dependent claims 2-4, 6-7, 9-11, 13-14 and 16-17, 19-21 on pages 18 – 24: Applicant’s arguments with respect to claim(s) 1, 8 and 15 and its pending claims  have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. Please, refer to the Claim Rejections - 35 USC § 103 section for further details.
Claim Rejections - 35 USC § 101
       35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

      Claims 1-4, 6-11, 13-17 and 19-21 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. Firstly, it should be stated that claim 1 is being used as the most representative of the independent claims set 1, 8 and 15.  Step 1: the claimed invention falls under statutory categories of a machine, a process, and an article of manufacture. However, Step 2A Prong 1: the abstract idea is defined by the elements of: 
receive… the document that is uploaded by a user… wherein the user is not an administrator or administrator user of the RPA; 
determine a category of the document based on contents of the document, 
extract data from document to form extracted data, 
validate the extracted data based on the category of the document determined, wherein the extracted data is validated by: 
gathering…, additional information related to the document from other systems, and 
comparing the additional information to the extracted data; and 
on a condition that the extracted data is validated 
perform a task that updates a business…based on the extracted data.

These limitations, describe a method and a system for identifying and categorizing user information to efficiently automate and process computer file attachments. Thus, these limitations are directed to the abstract idea of methods of organizing human activity in the form of “engaging in commercial or legal interactions” by evaluating business user’s information to manage a business such as Information Technology (IT), banks, healthcare businesses, etc. As disclosed in the specification, this invention allows determining a document category to correct and validate user information with little or no oversight of an administrative user (see ¶0001 and ¶0003 from applicant specifications). Thus, it represents a certain method of organizing human activities by performing associated tasks associated with the information that robot(s) gathers to facilitate, present the results to the user and update a business system.

Step 2A Prong 2: The judicial exception is not integrated into a practical application, because the claims as a whole, while looking for its additional elements of a memory; a portal; (from claim 1) a communication interface; a processor; business system (from claim 1 and 8) non-transitory computer readable medium (from claim 15) individually and in combination, merely is used as a tool to perform the abstract idea (refer to MPEP 2106.05(f)) and are not functionally related to the claimed process other than a recitation to intended use or field of use (MPEP 2106.05(h)) after the fact that is directed to an abstract idea that does not integrate a judicial exception into a practical application or provide significantly more. This is indicative of the fact that the claim has not integrated the abstract idea into a practical application and therefore, the claim is found to be directed to the abstract idea identified by the examiner.

As for dependent claims 3, 10 and 17, it recites the additional element of an orchestrator software which is merely used as a tool to perform the abstract idea. Thus, it amounts no more than mere instructions to apply the exception using a generic computer component (MPEP 2106.05(f)) and this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.

Step 2B: For claims 1, 3, 8, 10, 15 and 17, these claims include additional elements mentioned above, recited as a memory; a portal; (from claim 1) a communication interface; a processor; business system (from claim 1 and 8) non-transitory computer readable medium (from claim 15) and an orchestrator software (from claims 3, 10 and 17), these are not sufficient to amount for significantly more than the judicial exception. Meaning, that there are no additional element(s) claimed in the dependent claims that could be significantly more than the judicial exception, but rather, further recites the abstract idea. As indicated in Step 2A Prong 2, the additional element(s) in the claims are merely, using a generic computer device and/or computing technologies to perform an abstract idea that does not constitute a practical application and only amounts to a mere instruction to practice the invention. Thus, this not render the claims as being eligible (refer to MPEP 2106.05(f) and 2106.05(h)). The rationale set forth for the 2nd prong of the eligibility test above is also applicable and re-evaluated in step 2B, thus being sufficient for its rejection basis as not patent eligible and by being consistent with the recently issued 2019 PEG.

For dependent claims 2-4, 6-7, 9-11, 13-14 and 16-17, 19-21, these cover or fall under the same abstract idea of a method of organizing human activity. They describe additional limitations steps of: 
Claims 2, 9 and 16: further describes the abstract idea of the software automation system and its unattended robot(s) performing tasks such as category check of a form (e.g. purchase order) or bypassing validation of form’s data or uploading a file based on the checked category. Thus, being directed to the abstract idea group of “engaging in commercial or legal interactions” when managing purchase orders status by category to fulfill an order bound by a legal contract or agreement.  
Claims 3, 4, 10, 11, 17 and 19: further describes the abstract idea of the software automation system and its unattended robot(s) management for workflows and their indications of active task/job performances which attributes to the abstract idea group of “engaging in commercial or legal interactions” as well.
Claims 6, 7, 13, 14, 20 and 21: further describes the abstract idea of the software automation system and its unattended robot(s) task/job which is approving invoices, process purchased orders or approving claims, and gathering/transmitting information to be validated and/or corrected that clearly directs to the “engaging in commercial or legal interactions”  when fulfilling any procurement function such as validating and updating invoices within the business.
Therefore, the additional elements previously mentioned above are nothing more than descriptive language about the elements that define the abstract idea, and these claims remain rejected under 101 as well. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
        The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 6-11, 13-17 and 19-21 are rejected under 35 U.S.C. 103 as being unpatentable over Dennis (U.S. Patent No. 10908950 B1) in view of Evanitsky (U.S. Pub. No. 20100235305 A1) in further view of Priestas (U.S. Pub. No. 20190087395 A1).
Regarding claims 1, 8 and 15: 
A system that improves efficiency of robotic processing automation (RPA) of a document, the system, comprising: (claim 1)
A method performed by at least one processor that improves efficiency of robotic processing automation (RPA) of a document, the method comprising: (claim 8)
At least one non-transitory computer readable medium containing program instructions for improving efficiency of robotic processing automation (RPA) of a document, the program instructions when executed by a processor cause the processor to perform a method, the method of: (claim 15)
This claim set is being represented by claim 1
Dennis teaches:
a memory  (“…and memory 806, 808. The processing units 802, 806 execute computer-executable instructions.” Col 12, lines 11-13; Fig 8 (802))
a communication interface; and (“The interface 200 also permits selection at 203 of an AUTOMATION status option, by way of entry or search of an automation name at 204 of a specific automation task that is being processed and can provide status of the automation task, including the time started and device on which the task was executed. The interface 200 may provide the following text to the user 102: “If you select an automation that has been active, we can prefill some data for you on the next page.” Col 6, lines 35-43; Fig 2A – 2E (200)) Examiner note: Under the Broadest Reasonable Interpretation (BRI), the communication interface has been interpreted as the “interface 200” which can communicate with the user via text. Also, refer to Col 6 – 8, lines 44 – 67 and 1 – 39 for more details.
a processor that is communicatively coupled to the memory and the communication interface, wherein the processor is configured to: (“With reference to FIG. 8 the computing system 800 includes one or more processing units 802...” Col 12, lines 11 – 12; Fig 8 (802))
determine a category of the document based on contents of the document, (“Examples of such task types, as noted above are invoices, new hire onboarding documents and expense reports. These are simple examples and many other task types may be processed with RPA system 10. Each work queue 106 (Q1, Q2, . . . , Qn) preferably includes a set of data (work item) that maps to a specific data type. For example, Q1 may contain invoices, Q2 may contain new hire onboarding documents, etc. The records in each queue 106 are processed by a bot in one or more bot runners stored in storage 108.” Col 5, lines 6 – 16; Fig 1 (10 and 106)) 
extract data from document to form extracted data, (“The bot runners 110 and the control room 104 advantageously interact to implement a fair queuing strategy for download and uploads of data from and to the repository 109. To obtain a file for processing, a bot runner 110 sends a file download request 702 to the control room 104 when then accesses the file in the repository 109 to determine the file size. The control room 104 then divides at 704 the file into chunks, each chunk being a predetermined size, and transmits the chunk size and number of chunks to the requesting bot runner 110” Col 10 – 11, lines 62 – 67 and 1 – 9; Fig 7 (702 and 720)) 

Dennis does not explicitly teach the following limitations for receiving user documents via a portal in where the user is not an administrator of the RPA and can upload their documents and either teach the new amended limitation steps of validating extracted data while gathering additional information and compare it with the extracted data to consequently perform the task of updating a business system. However, Evanitsky which is prior art directed to “to document processing, and, in particular, to a scaleable integration framework for processing electronic documents” (see ¶0002 and abstract). Thus, teach at least the explicit “portal” for the non-administrator user to upload documents:
receive, using the communication interface, the document that is uploaded by a user via(“the system provides a document services grid (“DSG”) including a hosted server accessible over the Internet through an intuitive web-based interface or customer web portal to combine document processing capabilities (e.g., categorization, extraction, etc.) with continuous learning capability (e.g., by example, training, and continuous updating). The DSG utilizes trained document processing software to receive and process scanned documents of a specific type (e.g., from a readily available image capture device) via the internet (or web-based interface) such that data can be extracted from the scanned documents and subsequently recognized or classified and mapped to a data repository on the hosted server.” ¶0015; Fig 5 (510, 520 and 530)) Examiner note: Under BRI, the user that is not an administrator or administrator user is being interpreted as an external user or a “customer” as stated in ¶0017. The examiner would like to point out that whomever the “administrator” is, such title or label does not further define the step at hand, in which is allowing a “user” to input information. Thus, the recitation of “the user is not an administrator or administrator user” remains irrelevant until is further defined, somehow in the claims. Also, refer to ¶0019 in which “customers” (interpreted as “users”) have the opportunity to access a “customer web portal” to later “digitize” their documents.

It would have been obvious to one of ordinary skill in the art before the earliest effective filing date of the claimed invention to have provided Dennis with the ability of providing a portal to the user or “operator”, upload their documents to be validated or corrected, as taught by Evanitsky because it would be efficient to enable the user to upload their documents to automate the matching of the user with their corresponding collection of documents, verification and validation of data to quickly update purchase orders, invoices and/or other business documents and their status, because as Evanitsky expresses “Document processing, for most entities, is an expensive and time consuming process because of the need for customization, dedicated resources, and long sales cycles. Currently-used systems typically work well for large entities, however, small to medium sized entities also have a need for document processing systems. Many of the tools required to process and manage digital information are costly and require specific expertise for effective use.” (Evanitsky, ¶0004)

Neither Dennis or Evanitsky explicitly teach the following limitations for specifically validate extracted data based on their category while gathering additional information from other systems to compare it to the extracted data and if its validated perform a task based on the extracted data to update a business system. However, Priestas which is an analogous prior art directed to “Artificial Intelligence (AI) based document processing system [which] receives a request including one or more documents related to a process to be automatically executed” (see abstract and ¶0001-4). Thus, teaches:
validate the extracted data based on the category of the document determined, wherein the extracted data is validated by: (“When a prescription is faxed for processing to a pharmacy by a doctor, the document processing system 100 can receive the prescription, identify and classify the information therein using the pharmacy domain model corresponding to the domain model 104.” ¶0015; “The document processing system 100 can therefore be configured to compare a variety of fields and field types across multiple documents while the domain model 104 can validate the fields. In an example, the document processing system 100 can provide GUIs for user validation of the fields.” ¶0033) Examiner note: Also, refer to ¶0043 and ¶0060 and ¶0065 for more information and document “classifications” details.
gathering, using the communication interface, additional information related to the document from other systems, and (“If no discrepancies exist (NO), the process moves to 1212 to generate the internal master document 172 that enables automatically billing a healthcare plan for the encounter. The internal master document 172 can collate the information from the different sources that is being collected and analyzed during the automatic billing process.” ¶0037; Fig 1 (172, 150, 156 and 108)) Examiner note: Also, refer to ¶0003, ¶0025 - 27, ¶0037 for comparing and verifying document information from one external data sources, which can be interpreted as other systems (Also, see ¶0004).  
comparing the additional information to the extracted data; and on a condition that the extracted data is validated, perform a task that updates a business system based on the extracted data. (“The document processing system 100 can therefore be configured to compare a variety of fields and field types across multiple documents while the domain model 104 can validate the fields” ¶0033; “If sufficient documentation is provided, the EHR is automatically validated at 806 based on the risk domain model and the process rules 322 for the risk adjustment process. Based on the confidence levels associated with the validation at 806, the process can terminate at 806 in an example… Upon the validation of the EHR, an automated reimbursement may be initiated based on the validated, confirmed EHR” ¶0056 Fig 1 (100); Fig 7 (708)) Examiner note: Under BRI, the task that updates a business system has been interpreted as the “automated reimbursement based on the validated, confirmed EHR”. Also, refer to ¶0031 and ¶00036 – 38 to learn about documents comparisons for “electronic health records (EHRs), receipts, licenses, medical degrees, specialization certificates and the like” generated from “user transactions” and refer to ¶0044 to learn more about the “document comparator 304” and to ¶0050 for Fig. 7 and “domain model 104” details of including “additional documents”.
       
It would have been obvious to one of ordinary skill in the art before the earliest effective filing date of the claimed invention to have provided Dennis as modified by Evanitsky with validating extracted data based on their category while gathering additional information from other systems to compare it to the extracted data and if its validated perform a task based on the extracted data to update a business system, as taught by Priestas because it would be efficient to validate extracted data that can be categorized to easily identify it and complement it with additional information found from other systems and if it matches the corresponding user information, be able to automatically update the business system through a task already assigned to a robot.  Also, Priestas recognizes that “Often, various enterprise systems wish to utilize information from electronic documents to perform operations…However, when the electronic documents include large unstructured documents, such as the type of unstructured document discussed above, it is technically difficult to extract information that may be needed to perform operations of enterprise systems or other types of systems. Unstructured documents often do not have well-defined data models, making it difficult to reliably programmatically parse and extract the needed information from the documents.” (Priestas, ¶0004)
Regarding claims 2, 9 and 16: 
The combination of Dennis, Evanitsky and Priestas, as shown in the rejection above, discloses the limitations of claims 1, 8 and 15, respectively.
Dennis does not explicitly teaches the following limitation, but Evanitsky further teaches:
wherein the extracted data is not validated when the category of the document is determined to not require validation and the business system is updated based on the extracted data (“…the document training and rules for extracting data therefrom may be specific to each customer. In embodiments, the processing software application may be trained with semi-structured documents that are well-known in a given industry to limit the complexity and costs associated with automating the DSG. In the event that the DSG fails to classify a document or wrongly classifies a document, the customer may correct the results, accordingly. Likewise, the customer may verify that documents have been correctly classified. With each document successfully classified, verified, and/or corrected, the accuracy of the processing software application improves. Further, the DSG is provided with knowledge and/or regulatory compliance for specific industries and is able to detect and tag documents accordingly. ¶0021; “The customer may verify the classification of the document and/or the data from the document and, further, make corresponding modifications. Further, the DSG is self-learning in that each successful classification and extraction related to a processed document enables the DSG to accumulate a so-called “knowledge-base” of documents specific to the customer's preferences and/or business. In this way, the DSG learns with each document classified, whether successfully or unsuccessfully and subsequently verified and/or modified. That is, once a document or document type has been verified, subsequent documents of the same or substantially similar type may not require verification by the customer thereafter” ¶0022 Examiner Note: The “bypass validation” is being interpreted and considered after the machine, such as a DSG which deep learns the classifications for a particular customer well enough to not require validation in the future.
        
It would have been obvious to one of ordinary skill in the art the earliest effective filing date of the claimed invention to have provided Dennis the ability of bypassing validation data of based on a check category, as taught by Evanitsky because it would advance the completion of the tasks in a faster way and as Evanitsky expresses “Document processing, for most entities, is an expensive and time consuming process because of the need for customization, dedicated resources, and long sales cycles. Currently-used systems typically work well for large entities, however, small to medium sized entities also have a need for document processing systems. Many of the tools required to process and manage digital information are costly and require specific expertise for effective use.” (¶0004)

Regarding claims 3, 10 and 17: 
The combination of Dennis, Evanitsky and Priestas, as shown in the rejection above, discloses the limitations of claims 1, 8 and 15, respectively.
Dennis further teaches:
wherein the document is received by the processor via the  orchestrator software implemented that manages a plurality of automated robots to perform a workflow (“Queue orchestration module 120 permits simple orchestration of complex workflows by permitting user 102 to configure a bot to process a work item from one queue and push the outcome as a work Item into another queue.” Col 6, lines 17-20; Fig 1 (120); Examiner note: Under BRI, orchestrator software is being interpreted as “Queue orchestration module 120”.

Regarding claims 4 and 11: 
The combination of Dennis, Evanitsky and Priestas, as shown in the rejection above, discloses the limitations of claim 3.
Dennis further teaches:
wherein the processor is further configured to: provide an indication to the user that the task is active (“To prevent overload when concurrently executing a large number of devices, the processing by the control room 104 of status update messages from bot runners 110 may preferably rate limited (i.e. process a certain number of status update messages within a certain time period) on a per-control room server basis. Messages that are rate limited are preferably discarded as they are just progress messages. Other messages, such as bot start, bot stop, and bot error are preferably not rate limited. Additionally, the rate limit may preferably be adjusted dynamically based on the number of unprocessed status update messages. If reactive rate-limiting is activated the progress reported on an activity page provided to a control room 104 user will be updated at a lower frequency than normal.” Col 11-12, lines 57- 67 and 1-3; Fig 1 and 5 (104))

Regarding claims 6, 13 and 20: 
The combination of Dennis, Evanitsky and Priestas, as shown in the rejection above, discloses the limitations of claims 1, 8 and 15, respectively.
Dennis further teaches:
wherein the task performed is approving an invoice, processing a purchase order or approving a claim (“An authorized user 102 interacts with the RPA system 10 by way of control room module 104 which operates to control processing of tasks within work queues 106. Examples of such task types, as noted above are invoices, new hire onboarding documents and expense reports. These are simple examples and many other task types may be processed with RPA system 10. Each work queue 106 (Q1, Q2, . . . , Qn) preferably includes a set of data (work item) that maps to a specific data type. For example, Q1 may contain invoices, Q2 may contain new hire onboarding documents, etc.” Col 5, lines 3-13; Fig 1) Examiner note: Under BRI, a robotic process automation or RPA system can include either an invoice processing a purchase order or approving a claim as stated above. Also, please refer to Col 8, lines 7-15 for more details about approving requests.

Regarding claims 7, 14 and 21: 
The combination of Dennis, Evanitsky and Priestas, as shown in the rejection above, discloses the limitations of claims 1, 8 and 15, respectively.
Neither Dennis or Evanitsky explicitly teach the following limitation in where the correction of extracted data is based on additional information gathered when the extracted data is not validated. However, Priestas further teaches:
wherein the processor is further configured to correct the extracted data based on additional information gathered when the extracted data is not validated. (“In an example, the document processing system 100 can query other computing systems such as an external RPA tool to request and receive additional information (i.e. a handshake test). The comparison of values in the documents from the request 152 with the information in the domain model 104 can include fine grained processing including look up e.g., words, terminology and the like. The comparison of documents can also include coarse grained processing such as analytics associated with comments, sentences, paragraphs and the like. In some instances, the document processing system 100 can flag one or more fields for human validation which can be executed via one or more GUIs 140.” ¶0036; Fig 1 (100, 108 and 150)) Examiner note: Also refer to ¶0038 – 41 for details of the “data resolver” that find a resolution to “discrepancies” in “external knowledge base”.
      
It would have been obvious to one of ordinary skill in the art the earliest effective filing date of the claimed invention to have provided Dennis as modified by Evanitsky with the ability of providing additional information to the user for validation and/or correction of the extracted data, as taught by Priestas because it would be crucial that the “robot’s gathered additional information” can complement and it matches the extracted data to confirm that the task done by the robot is correct and it can consequently perform the task of updating the business system. Also, Priestas expresses that “The document processing system 100 can therefore intelligently automate processes such as benefits setup (including new subscriptions, renewals, maintenance) by automatically extracting required fields from the request 152 and implementing the domain model 104 to enable automatic and manual review and evaluation of documents and implementing RPA to automate the input of the extracted information into the external systems. This can improve the speed and accuracy of the automatically executed processes while mitigating against seasonal spikes in resourcing.” (Priestas; ¶0040).
Conclusion
         The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
What’s the difference between “attended” and “unattended” RPA bots? (referred to as Leibowitz hereafter by the examiner) is pertinent because it relates to “RPA bots” and how they “can work in both “attended” and “unattended” modes” to “work alongside humans to deliver attended automation”. 
Adari (U.S. Pub. No. 20180268477 A1) is pertinent because it “relates to computing machines. In particular, the present disclosure discloses a system and a method for creating a new account at a financial institution in real-time and instantly dispensing of an account opening envelope.”
Adluri (U.S. Pub. No.  20200076612 A1) is pertinent because it is “directed to systems and methods for digital or electronic document signing. The systems and methods of the present disclosure allow for uploading and signing of one or more electronic documents, e.g., by multiple users or participants.”
Camargo (U.S. Pub. No. 20180005143 A1) is pertinent because “Techniques described herein enable such users to more easily access, for example, rental property information through an application or through a webpage portal that is associated with a monitoring system of the rental property.”
Cooper (U.S. Pub. No. 20110066643 A1) is pertinent because it is “A method and system may allow inputting data into a database of financial information from multinational sources (e.g., in the form of documents), and searching over that data. One agent may add or upload a document relating to a corporation, metadata for the document may be generated, and another agent may validate the metadata or the document. Based on the document type, the document may be divided into portions and tagged.”
Ghatage (App. No. AU 2019203697 A1) is pertinent because it “relates to the field of automated intelligent data extraction, and more particularly, it relates to techniques for validating electronically processed data based on intelligently extracted data from varying types of paper documents.”
Parimelazhagan (U.S. Pub. No. 20180197123 A1) is pertinent because it “relates to a robotics process automation platform; in particular, the robotics process automation platform provides a computer environment for developing, deploying, managing and monitoring computer-executable instructions that are configured for performing automated processes within a target computer application.”

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ivonnemary Rivera Gonzalez whose telephone number is (571)272-6158. The examiner can normally be reached Mon - Fri 9:00AM - 5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Uber can be reached on (571) 270-3923. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/IVONNEMARY RIVERA GONZALEZ/Examiner, Art Unit 3687                                                                                                                                                                                                        
/NATHAN C UBER/Supervisory Patent Examiner, Art Unit 3687